KHOUZAM, Judge.
The Department of Corrections petitions this court for a writ of certiorari quashing the circuit court’s order granting Daniel Morgan’s petition for writ of habeas corpus following an administrative dispute. Although we do not fully agree with the circuit court’s analysis, we conclude that the Department’s narrow argument in support of its petition does not warrant relief. Consistent with the limited standard of review applicable in a second-tier certiora-ri proceeding, we deny the petition.
Denied.
WALLACE and CRENSHAW, JJ., Concur.